Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered February 2, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence, which included defendant’s affirmative response, both by words and actions, to the undercover officer’s question of whether he had drugs, and the officer’s observation of a transaction between defendant and two others that the jury could reasonably have found to have been a sale of heroin. The issue of defendant’s intent to sell heroin was properly placed before the jury and we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.